Title: 28 [i.e. 29] Saturday.
From: Adams, John
To: 


       Drank Tea at Mr. Putnams.—What is the proper Business of Mankind in this Life? We come into the World naked and destitute of all the Conveniences and necessaries of Life. And if we were not provided for, and nourished by our Parents or others should inevitably perish as soon as born. We increase in strength of Body and mind by slow and insensible Degrees. 1/3 of our Time is consumed in sleep, and 3/4 of the remainder, is spent in procuring a mere animal sustenance. And if we live to the Age of three score and Ten and then set down to make an estimate in our minds of the Happiness we have enjoyed and the Misery we have suffered, We shall find I am apt to think, that the overballance of Happiness is quite inconsiderable. We shall find that we have been through the greatest Part of our Lives pursuing Shadows, and empty but glittering Phantoms rather than substances. We shall find that we have applied our whole Vigour, all our Faculties, in the Pursuit of Honour, or Wealth, or Learning or some other such delusive Trifle, instead of the real and everlasting Excellences of Piety and Virtue. Habits of Contemplating the Deity and his transcendent Excellences, and correspondent Habits of complacency in and Dependence upon him, Habits of Reverence and Gratitude, to God, and Habits of Love and Compassion to our fellow men and Habits of Temperance, Recollection and self Government will afford us a real and substantial Pleasure. We may then exult in a Conciousness of the Favour of God, and the Prospect of everlasting Felicity.
      